Citation Nr: 1441298	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for stomach condition, to include as secondary to service-connected Reiter's Syndrome. 

2.  Entitlement to service connection for an acquired psychiatric disorder, also claimed as depression, to include as secondary to service-connected Reiter's Syndrome.  


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to February 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a stomach condition and depression.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.  

The Board notes that the Veteran had previously been represented by a private attorney.  However, in August 2013, the Veteran revoked this power of attorney and given that the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals outpatient treatment records from the VA Medical Center (VAMC) in Syracuse, New York dated through March 2012.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  A stomach condition is not shown to be casually or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by service-connected Reiter's Syndrome.

2.  An acquired psychiatric disorder is not shown to be casually or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge, and was not caused or aggravated by service-connected Reiter's Syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a stomach condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  The criteria for the establishment of service connection for an acquired psychiatric condition, to include depressive disorder are not met.  38 U.S.C.A.      §§ 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. §§ 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2010, April 2010, July 2010, and March 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private medical records, and VA medical treatment records and examination reports identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in April 2011 in order to determine the current nature and etiology of his stomach condition and acquired psychiatric condition.  The Veteran has not alleged that the VA examination is inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate his stomach condition and acquired psychiatric condition as they include interviews with the Veteran, a review of the record, full examinations, and supporting rationales.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.   

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  

A.  Stomach Condition

The Veteran contends that he has a stomach condition as a result of medication taken for his service-connected arthritis or Reiter's Syndrome. 

After a review of all the evidence of record, the Board finds no basis for a favorable disposition of the Veteran's claims of service connection for a stomach condition.  

In this regard, the Veteran's STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for a stomach condition.  In January 1979, a Medical Board Report found that the Veteran's Reiter's Syndrome pre-existed service, and concluded that he was unfit for further military service.  
   
The first reported complaint of a stomach condition was on a private medical report dated in September 1989.  The physician noted that the Veteran was diagnosed with Reiter's Syndrome during service and was prescribed Indocin then Ibuprofen.  The physician noted that "[the Veteran] finds after 4 to 5 days he develops epigastric discomfort and has to stop even though the joint pain is somewhat received."  The physician noted that, "[a]s his stomach is sensitive to [nonsteroidal anti inflammatory drug] NSAID's I will try a program of Feldene plus cytotec bid.  The necessity to take medication regularly is emphasized."  A private treatment note in May 1996 shows that the Veteran continued his treatment for Reiter's Syndrome with Feldene and Cytocec.  

In March 1996, a private ultrasound report demonstrated normal appearances of the pancreas, aorta, gallbladder, liver, kidneys, spleen, and biliary ducks.  The Veteran underwent a colonoscopy to determine the etiology of his abdominal pain and rectal bleeding.  A private operative report indicated that the procedure revealed a colonic polyp about 20-25 cm which the physician was unable to remove with snare and electrocautery and thus, referred him for surgical removal.   

In April 1996, a private physician performed a sigmoid resection to remove the lesion or polyp found in the Veteran's colon.  In a November 1996 letter from Dr. D.H., a private physician, indicated that the Veteran continued to have intermittent epigastric pain that is not related to eating.  The pain has also not responded to Prilosec, Prevacid, Carafate, Pepcid, Propulsid, Levsin, and other.  The physician noted that there are some inflammatory changes and weight loss prior to and around his surgery but the Veteran has gained it back.  The physician also noted that his pain did not improve with Feldene for several months.  

In a January 1997 letter from Dr. D.H., the private physician noted that the recent CT-scan was negative except for increased density in the gallbladder.  The physician noted that the Veteran continued to smoke one pack per day and drink at least two cups of coffee a day.  The Veteran's symptoms are not related to any GI medications, including H2 blocker therapy, proton pump inhibitors, antispasmodics or propanediodic agents.  The physician noted that "his pain remains obscure" and "I am not optimistic that we can solve this problem."  The physician recommended a repeat upper endoscopy and gallbladder sonogram.  In February 1997, the Veteran had an upper endoscopy with biopsy and biliary drainage by a private examiner.  The results were persistent severe epigastric abdominal pain of uncertain etiology and moderately severe gastritis with bile reflux.  In April 1997, a follow-up colonoscopy and biopsy revealed normal colon with no complications found.  In July 1997, the private physician noted that the Veteran's stomach condition is an "interesting and complicated situation."  The physician noted that his stomach condition was unlikely an internal hernia.  The physician recommended that upper GI series and small bowel examination follow-up examination.  In October 1997, the Veteran continued to complain about abdominal pain, a physical examination revealed that his abdomen was soft and non-tender and no hernias were found.  The physician recommended that a CT scan of the abdomen be performed and an MRI of the spine be performed to determine whether the condition is radicular pain.  The examiner noted, "[n]othing we have done so far has been helpful.  We remain somewhat mystified as to what is the cause of his pain."  A CT scan and cholecystectomy examination reveal normal results.  
                                                                                                   
In September 2001, the Veteran continued to report symptoms of chronic abdominal pain.  The private physician noted that the Veteran is taking Vioxx to treat his arthritis.  A private colonoscopy report in October 2001 revealed normal results.  

In June 2005, the Veteran continued to report symptoms of epigastric constant pain.  The private physician noted to continuity of symptoms for eight years while "[h]e has had extensive evaluation and nothing has shown up."  The physician noted that the Veteran's weight is steady and that the Veteran is taking no medication.  The physician prescribed protons pump inhibitor (Protonix) but suspect that it will not help his symptoms.  

In January 2006, the Veteran continues to report symptoms of epigastric constant pain.  The physician noted that the prescribed Protonix medication did not provide any relief.  The physician suspects that the pain may be musculoskeletal and recommended taking Tylenol or a low-dose NSAID to alleviate the pain.

In June 2008, the Veteran reported that his symptoms of epigastric pain have remained unchanged and that he functions despite it.  The physician noted that "profoundly extensive evaluations have uncovered no specific discernable cause."  The physician noted that the Veteran can swallow and does not have any heartburn.  The physician noted that the Veteran is taking no medication other than Aleve occasionally.  The physician recommended Levbid.  In August 2008, the Veteran complained that the prescribed medication Levbid made him nauseated and did not help with the abdominal pain.  The physician noted that the Veteran can eat and function, and he concluded that his stomach pains are "chronic and nebulus, and impossible to treat as far as I can tell."  

In February 2009, the Veteran complained of worsening epigastric pain with cramps causing dizzy spells and sometimes "feels like he is almost going to black out."  The physician noted that the Veteran can eat, get up without lightheadedness, have regular bowel movements, and that there is no visceral symptomatology found.  

In March 2009, a colonoscopy test revealed three small polyps that were hyperplastic polyp and tubular adenoma.  The Veteran reported that his cardiac catheterization and echocardiogram testing was normal.  

In a February 2010 lay statement from D.M., the Veteran's wife, she stated the Veteran has been prescribed "a variety of different arthritis medication" and the Veteran was told from the start that the prescribed NSAID medication can include serious stomach issues.  In particular, she mentioned the prescribed arthritis medication, Vioxx, as the cause of the Veteran's abnormal EKG test results.  

An April 2011 VA examination report reflected that the Veteran continued to experience symptoms of chronic epigastric pain.  The Veteran confirmed that the initial manifestation of epigastric pain began around 1995-1996.  The VA examiner diagnosed the Veteran with chronic mid-epigastric pain of uncertain etiology.  The examiner noted that the Veteran would take Zoloft for depression and Advil or Aleve for headaches but it does not seem to affect his stomach.  The examiner opined that the Veteran's stomach condition is not caused by or the result of or proximately due to the medication take for Reiter's Syndrome.  The examiner provided a rationale that the Veteran is currently not taking pain medication and NSAIDs for his foot pain, though he does take Aleve or Advil three to four times per week.  The examiner also noted that endoscope testing provided by the private physician does not reveal any causes for his mid-epigastric pain.  

In an October 2011 NOD, the Veteran's former representative stated that the Veteran's stomach condition "remains secondary to his Reiter's syndrome medication.  The Veteran claims to have suffered this condition while he is still being administered medication for his service connected condition."  

A February 2012 VA treatment record from the VAMC in Syracuse, New York, indicated that a CT angiogram of the abdomen taken in April 2009 did not show any arterial occlusions.  The Veteran also had a coronary angiogram in March 2009 which showed no occlusive coronary disease, although there was a myocardial bridge noted in the mid LAD.  The physician noted that the Veteran was on NSAIDs for many years but is not taking any recently because of stomach problems.  The Veteran has not taken NSAIDs since Vioxx was taken off the market.  The physician noted that "we gave him salsalate at his last visit which has not helped."  A March 2012 VA treatment record indicated that the Veteran continued to experience abdominal pains with spells of disorientation, headaches, and arthralgias of uncertain etiology.  The physician noted that the Veteran has stopped smoking.  

While the Veteran and his wife are competent to describe his experiences and symptoms, the etiology of any current gastrointestinal disorder may not be diagnosed via lay observation alone and the Veteran has not been shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on the evidence discussed above, the Board finds that the Veteran's belief that his current claimed disabilities may be related to service-connected Reiter's Syndrome and its prescribed medication is not supported by any competent evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Here, the medical record evidence does not establish any correlation between the medications prescribed for Reiter's Syndrome and his stomach condition.  Further, the September 1989 private medical treatment has shown that the Veteran had stopped taking any medication prescribed for Reiter's Syndrome that caused stomach discomfort while his symptoms of chronic stomach pain did not appear until around March 1996.   Inasmuch as there was no evidence of any signs or symptoms of a stomach condition in service or within one year of discharge from service, and no competent evidence that any current disease or disability is related to service or caused or aggravated by service-connected Reiter's Syndrome, the Board finds no basis for a favorable disposition of the Veteran's claim.  In so finding, the Board recognizes that the April 2011 VA examiner did not specifically indicate that the Veteran did not have a stomach disorder aggravated by Reiter's syndrome.  The Board, however, finds that there is no credible persuasive evidence of a disability due to medication taken for Reiter's syndrome much less additional resultant disability on account of aggravation due to medication taken for Reiter's syndrome where numerous extensive and invasive evaluations have revealed no such impactful chronic relationship.  Accordingly, service connection for a stomach condition is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Acquired Psychiatric Condition

The Veteran generally contends that his acquired psychiatric disorder is related to his service-connected Reiter's Syndrome and associated chronic pain.  

In this regard, the Veteran's STRS are completely silent for any complaints, treatment, abnormalities or diagnosis for a psychiatric condition.  In January 1979, a Medical Board Report found that the Veteran's Reiter's Syndrome pre-existed service, and concluded that he was unfit for further military service.  In a April 2011 VA examination, the Veteran also denied ever having a psychiatric condition during service and reported no major illness or injuries during service in the Navy.

Post-service treatment record reflects that the Veteran began seeing a private physician for depression due to abdominal pain in May 2009.  The Veteran was prescribed Zoloft to treat his condition.  

In a February 2010 lay statement from the Veteran's wife, she stated that the Veteran was more prone to periods of depression due to his chronic pain issues.  Specifically, after the heart catheterization, "he became increasingly more and more depressed."  

An April 2011 examination reflected the Veteran's complaints of depression and that he began seeing his family doctor "approximately 1.5 years ago."  Following an examination and review of the Veteran's claims file, the examiner opined that the Veteran does not meet the DSM-IV criteria for major depressive disorder, and instead the Veteran does meet the criteria for chronic adjustment disorder with depressed mood.  The examiner opined that the Veteran symptoms of adjustment disorder was not caused or proximately due to service-connected Reiter's Syndrome.  The examiner explained that the Veteran suffered from some depressive symptoms that are directly attributed to losing his job and feeling that he is not contributing to his family.  His level of distress was in excess of what would be expected from losing his job, as the Veteran has developed "transient thoughts of suicide."  The Veteran's predominant symptoms manifested as depressed mood, low energy, and lack of motivation.  The examiner noted that after therapy and antidepressant medication, "his symptoms have completely resolved."  With regards to whether his condition is related to service-connected disabilities, the examiner stated, "[the Veteran] directly attributed his symptoms of adjustment disorder to his loss of employment, rather than his arthritis symptoms."  The examiner noted that the Veteran has been suffering from Reiter's Syndrome since 1978 but did not develop depression symptoms until 2009, three decades later.  The Veteran has also not reported any change in his foot pain or stiffness in 2009.  Thus, the examiner found that there is "no time correlation" between the Reiter's Syndrome and depressive symptoms.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested psychosis to a degree of 10 percent within the one year following his active duty service discharge in March 1962.  As such, presumptive service connection is not warranted for psychosis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include chronic adjustment disorder with depressed mood.  While the evidence of record shows that the Veteran has a current diagnosis of adjustment disorder with depressed mood, the probative evidence of record demonstrates that such disorder is not related to his service and/or service-connected Reiter's Syndrome.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's adjustment disorder was less likely than not related to service and/or service-connected Reiter's Syndrome as the Veteran was not treated or diagnosed with such a disorder during service and had reported the onset of symptoms to have occurred following his loss of employment.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No contrary medical opinion is of record.  Also, the Board is cognizant that the VA examiner did not specifically address aggravation.  The Board, however, finds that there is no 
credible persuasive evidence of a chronic psychiatric disability due to Reiter's syndrome much less additional resultant psychiatric disability on account of aggravation due to Reiter's syndrome.  Based on statements the Veteran made at the VA examination and the examiner's underlying findings, there is no credible evidence that any psychiatric symptoms have been permanently worsened by Reiter's Syndrome.  

The Board notes that the Veteran and his wife have contended that the Veteran's current acquired psychiatric disorder is related to his service-connected Reiter's Syndrome.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder, to include depressed mood, and his Reiter's syndrome to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while both the Veteran and his wife are competent to describe the current manifestations of the Veteran's acquired psychiatric disorder and the Veteran is competent to describe his purported symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation of a complex nature, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of an adjustment disorder, to include depressed mood, requires the administration and interpretation of psychiatric testing.  There is no indication that the Veteran or his wife possesses the requisite medical knowledge to perform psychiatric testing or interpret their results.   Furthermore, the Veteran and his wife have offered only conclusory statements regarding the relationship between the Veteran's purported Reiter's Syndrome and his current acquired psychiatric disorder.   In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the current nature of his acquired psychiatric disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

Therefore, the Board finds that an acquired psychiatric disorder, to include adjustment disorder with depressed mood, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and/or his service-connected Reiter's Syndrome.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a stomach condition is denied.  

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


